          Case 8:20-cr-00083-DOC Document 14 Filed 07/29/20 Page 1 of 1 Page ID #:30




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
 UNITED STATES OF AMERICA,                                   casE Nu~sEx
                                                 PLAINTIFF
                            v.                                      8:20-CR-00083-DOC
 Jennifer Do,
                                                                 ORDER OF TEMPORARY DETENTION
                                                                   PENDING HEARING PURSUANT
                                           DEFENDANT(S).              TO BAIL REFORM ACT


    Upon motion of Defendant                                          ,IT IS ORDERED that a detention hearing
is set for August 4                                    , 2020         , at 9:0o     Da.m./ ~p.m. before the
Honorable Karen E. Scott                                              ,in Courtroom loD

    Pending this hearing, the defendant shall be held in custody by the United States Marshal or
                                                                            and produced for the hearing.
                     (Other custodial officer)


                                                      ~f~~ S~
Dated: July 29, 2020                               Hon. Karen E. Scott
                                                 U.S. District Judge/Magistrate Judge




                  ORDER OF TEMPORARY DETENTION PENDING HEARING PURSUANT TO BAIL REFORM ACT
CR-66(10/97)                                                                                            Page 1 of 1
